Exhibit 10.3

CHIEF EXECUTIVE OFFICER

CONFIDENTIALITY, INTELLECTUAL PROPERTY, NON-COMPETITION

AND NON-SOLICITATION AGREEMENT

This Chief Executive Officer Confidentiality, Intellectual Property,
Non-Competition and Non-Solicitation Agreement (“Agreement”) is made by and
between Zimmer Biomet Holdings, Inc., a corporation having its principal
headquarters in Warsaw, Indiana, and Bryan C. Hanson (“Executive”).

Recitals

A. For purposes of this Agreement, the term “Company” means Zimmer Biomet
Holdings, Inc. and/or any or each of its affiliates or direct or indirect
subsidiaries (including but not limited to Zimmer, Inc., Zimmer US, Inc.,
Biomet, Inc. and its and their affiliates, parents or direct or indirect
subsidiaries), as well as any successor-in-interest to Zimmer Biomet Holdings,
Inc. and/or to any of its direct or indirect subsidiaries or affiliates.

B. Executive is being employed by Company as its Chief Executive Officer, in
which capacity Executive has or will have extensive access to trade secrets and
confidential information of Company, and/or is being offered certain equity
incentives.

C. Company has offered Executive employment and/or other valuable consideration,
including without limitation equity incentives, contingent upon Executive’s
entering into this Agreement.

Agreement

NOW, THEREFORE, in consideration of the foregoing recitals, the promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Executive agree to be
legally bound as follows:

1. Acknowledgements. Executive acknowledges that Company is engaged in the
highly competitive business of the development, manufacture, distribution, and
sale of orthopedic- and musculoskeletal-related medical and surgical devices,
products, and services, including but not limited to hip, knee, trauma,
extremities, craniomaxillofacial, thoracic, dental rehabilitation, spine,
microfixation, bone healing, bone cement, surgical, sports medicine, orthopedic
diagnostic (including unique diagnostic products developed for or by Company)
and/or biologics devices, products, processes and services, and that Executive
serves or will serve in an executive capacity for Company and in that capacity
Executive will have access to and will gain knowledge of substantial trade
secrets and confidential information of Company.

2. Non-Disclosure and Ownership of Confidential Information. Executive
acknowledges that Confidential Information is a valuable, special, and unique
asset of Company, and solely the property of Company, and agrees to the
following; provided, however, that this policy does not, in any manner, prevent
Executive from filing a complaint with, providing information to, or
participating in an investigation conducted by, the Securities and Exchange
Commission, the United States Equal Opportunity Commission or any other
governmental or law enforcement agency.



--------------------------------------------------------------------------------

(a) Confidential Information Defined. The term “Confidential Information”
includes, but is not limited to, any and all of Company’s trade secrets,
confidential and proprietary information and all other information and data of
Company that is not generally known to the public or other third parties who
could derive economic value from its use or disclosure. Confidential Information
includes, without limitation, technical information such as product
specifications, compounds, formulas, improvements, discoveries, developments,
designs, inventions, techniques, new products and surgical training methods, and
research and development information; confidential business methods and
processes; business plans and strategies; marketing plans and strategies;
non-public financial information including budgets, sales data, sales forecasts,
sales quotas, and information regarding profits or losses; office optimization
and logistics information; information pertaining to current and prospective
customers; information pertaining to distributors and sales structures; pricing
information; discount schedules; costing information; personnel information;
compensation structure, schedules and plans; and information about current and
prospective products or services, whether or not reduced to writing or other
tangible medium of expression, including work product created by Executive in
rendering services for Company.

(b) Non-Disclosure of Confidential Information. During Executive’s employment
with Company and thereafter, Executive will not disclose, transfer, or use (or
seek to induce others to disclose, transfer, or use) any Confidential
Information for any purpose other than( i) disclosure to authorized employees
and agents of Company who are bound to maintain the confidentiality of the
Confidential Information; (ii) for authorized purposes during the course of
Executive’s employment in furtherance of Company’s business; and/or (iii) as
specifically allowed or required under applicable law. Executive’s
non-disclosure obligations shall continue as long as the Confidential
Information remains confidential and shall not apply to information that becomes
generally known to the public through no fault or action of Executive. The
Federal Defend Trade Secrets Act provides that individuals may not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (a) in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney
if such disclosure is made solely for the purpose of reporting or investigating
a suspected violation of law or for pursuing an anti-retaliation lawsuit; or
(b) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal and the individual does not disclose the trade
secret except pursuant to a court order.

(c) Protection of Confidential Information. Executive will notify Company in
writing of any circumstances which may constitute unauthorized disclosure,
transfer, or use of Confidential Information. Executive will use Executive’s
best efforts to protect Confidential Information from unauthorized disclosure,
transfer, or use. Executive will implement and abide by all procedures adopted
by Company to prevent unauthorized disclosure, transfer, or use of Confidential
Information. Notwithstanding the above requirements, nothing in this Agreement
shall restrict Executive’s right to make disclosures specifically allowed or
required under applicable law.

 

-2-



--------------------------------------------------------------------------------

3. Ownership of Intellectual Property.

(a) Invention Defined. The term “Invention” includes, but is not limited to
ideas, programs, processes, systems, intellectual property, works of authorship,
copyrightable materials, discoveries, and/or improvements which Executive
discovers, invents, originates, develops, makes, authors, or conceives alone or
in conjunction with others during Executive’s employment with Company and/or
within six (6) months after Executive’s employment ends which relate to
Company’s present or future business. An Invention is covered by this Agreement
regardless of whether (i) Executive conceived of the Invention in the scope of
Executive’s employment; (ii) the Invention is patentable; or (iii) Company takes
any action to commercialize or develop the Invention.

(b) Ownership of Inventions. Inventions are solely the property of Company.
Executive agrees that by operation of law and/or the effect of this Agreement
Executive does not have any rights, title, or interest in any Inventions.
Notwithstanding, Executive may be recognized as the inventor of an Invention
without retaining any other rights associated therewith.

(c) Disclosure and Assignment of Inventions. Executive hereby assigns to Company
all right, title and interest Executive may have in any Inventions that are
discovered, invented, originated, developed, made, authored, or conceived by
Executive (whether alone or with others) during Executive’s employment with
Company and/or within six (6) months after Executive’s employment ends which
relate to Company’s present or future business. Executive agrees to:
(i) promptly disclose all such Inventions in writing to Company; (ii) keep
complete and accurate records of all such Inventions, which records shall be
Company property and shall be retained on Company premises; and (iii) execute
such documents and do such other acts as may be necessary in the opinion of
Company to establish and preserve Company’s property rights in all such
Inventions. This section shall not apply to any Invention for which no
equipment, supplies, facility or trade secret information of Company was used
and which was developed entirely on Executive’s own time, and (1) which does not
relate (a) directly to the business of Company, or (b) to Company’s actual or
demonstrably anticipated research or development, and (2) which does not result
from any work performed by Executive for Company.

(d) Works of Authorship. All written, graphic or recorded material and all other
works of authorship fixed in a tangible medium of expression made or created by
Executive, solely or jointly with others, during Executive’s employment with
Company and relating to Company’s business, actual or contemplated, shall be the
exclusive property of Company (collectively “Works”). Company will have the
exclusive right to copyright such Works. Executive agrees that if any Work
created while employed by Company, whether or not created at the direction of
Company, is copyrightable, such Work will be a “work made for hire,” as that
term is defined in the copyright laws of the United States. If, for any reason,
any copyrightable Works created by Executive are excluded from that definition,
Executive hereby assigns and conveys to Company all right, title and interest
(including any copyright and renewals) in such Works.

 

-3-



--------------------------------------------------------------------------------

(e) Attribution and Use of Works and Inventions; Waiver of Assertion of “Moral”
Rights in Inventions and Works. Executive agrees that Company and its licensees
are not required to designate Executive as author, inventor or developer of any
Works or Inventions when distributed or otherwise. Executive hereby waives, and
agrees not to assert, any “moral” rights in any Inventions and Works. Executive
agrees that Company and its licensees shall have sole discretion with regard to
how and for what purposes any Inventions or Works are used or distributed.

(f) Executive Cooperation in Establishment of Company Proprietary Rights.
Executive will sign documents of assignment, declarations and other documents
and take all other actions reasonably required by Company, at Company’s expense,
to perfect and enforce any of its proprietary rights. In the event Company is
unable, for any reason whatsoever, to secure Executive’s signature to any lawful
or necessary documents required to apply for, prosecute, perfect, or assign any
United States or foreign application for Letters Patent, trademark, copyright
registration, or other filing to protect any Invention or Work, Executive hereby
irrevocably designates and appoints Company and its duly authorized officers and
agents as Executive’s agent and attorney in fact, to act for and on Executive’s
behalf, to execute and file any such application, registration or other filing,
and to do all other lawfully permitted acts to further the prosecution, issuance
or assignment of Letters Patent or other protections on such Inventions, or
registrations for trademark or copyright or other protections on such Works,
with the same force and effect as if executed by Executive.

4. Return of Confidential Information and Company Property. Immediately upon
termination of Executive’s employment with Company, Executive shall return to
Company all of Company’s property relating to Company’s business, including
without limitation all of Company’s property which is in the possession,
custody, or control of Executive such as Confidential Information, documents,
hard copy files, copies of documents and electronic information/files, and
equipment (e.g., computers and mobile phones).

5. Obligations to Other Entities or Persons. Executive warrants that Executive
is not bound by the terms of a confidentiality agreement or any other legal
obligation which would either preclude or limit Executive from disclosing or
using any of Executive’s ideas, inventions, discoveries or other information or
otherwise fulfilling Executive’s obligations to Company. While employed by
Company, Executive shall not disclose or use any confidential information
belonging to another entity or other person.

6. Conflict of Interest and Duty of Loyalty. During Executive’s employment with
Company, Executive shall not engage, directly or indirectly, in any activity,
employment or business venture, whether or not for remuneration, that (i) is
competitive with Company’s business; (ii) deprives or potentially could deprive
Company of any business opportunity; (iii) conflicts or potentially could
conflict with Company’s business interests; or (iv) is otherwise detrimental to
Company, including but not limited to preparations to engage in any of the
foregoing activities.

 

-4-



--------------------------------------------------------------------------------

7. Restrictive Covenants. Executive agrees to, and covenants to comply with,
each of the following separate and divisible restrictions:

(a) Definitions.

(1) “Competing Product” is defined as any implant, device, or medical
product(s), service(s), instrument(s) or supplies that is or are the same as,
related to, or similar to any product, process or service that Company is
researching, developing, manufacturing, distributing, selling and/or providing
at the time of Executive’s separation from employment with Company (including,
but not limited to, any product or service Company’s Hip, Knee, Trauma,
Extremities, Craniomaxillofacial, Thoracic, Biologics, Surgical, Sports
Medicine, Microfixation, Bone Healing, Bone Cement, Orthopedic Diagnostic, Spine
and/or Dental division is researching, developing, manufacturing, distributing,
selling and/or providing at the time of Executive’s separation from employment
with Company).

(2) “Competing Organization” is defined as any organization that researches,
develops, manufactures, markets, distributes and/or sells one or more Competing
Products. A Competing Organization is diversified if it operates multiple,
independently operating business divisions, units, lines or segments some of
which do not research, develop, manufacture, market, distribute and/or sell any
Competing Products.

(3) “Prohibited Capacity” is defined as (a) any same or similar capacity to that
held by Executive at any time during Executive’s last two (2) years of
employment with Company; (b) any executive or managerial capacity; or (c) any
capacity in which Executive’s knowledge of Confidential Information and/or
Inventions would render Executive’s assistance to a Competing Organization a
competitive advantage.

(4) “Restricted Geographic Area” is defined as all countries, territories,
parishes, municipalities and states in which Company is doing business or is
selling its products at the time of termination of Executive’s employment with
Company, including but not limited to every parish and municipality in the state
of Louisiana. Executive acknowledges that this geographic scope is reasonable
given Executive’s position with Company, the international scope of Company’s
business; and the fact that Executive could compete with Company from anywhere
Company does business.

(5) “Restricted Period” is defined as the date Executive executes this
Agreement, continuing for two (2) years after the Executive’s last day of
employment with Company (i.e., up to and including the second anniversary date
of Executive’s last day of employment with Company) unless otherwise extended by
Executive’s breach of this Agreement. The running time on the Restricted Period
shall be suspended during any period in which Executive is in violation of any
of the restrictive covenants set forth herein, and all restrictions shall
automatically be extended by the period Executive was in violation of any such
restrictions.

(6) “Customer” is defined as any person or entity with respect to whom, as of
the date of Executive’s separation from Company employment or at any time during
the two years prior to such separation, Company sold or provided any products
and/or services.

 

-5-



--------------------------------------------------------------------------------

(7) “Active Prospect” is defined as any person or entity that Company
individually and specifically marketed to and/or held discussions with regarding
the distribution and/or sale of any of Company’s products, processes or services
at any time during the last six (6) months of Executive’s employment with
Company.

(b) Restrictive Covenants. During the Restricted Period, Executive agrees to be
bound by each of the following independent and divisible restrictions:

(1) Covenant Not to Compete.

(A) Executive will not, within the Restricted Geographic Area, be employed by,
work for, consult with, provide services to, or lend assistance to any Competing
Organization in a Prohibited Capacity.

(B) Executive may be employed by, work for, consult with, provide services to,
or lend assistance to a Competing Organization provided that: (i) the Competing
Organization’s business is diversified; (ii) the part of the Competing
Organization’s business with which Executive will be affiliated would not,
evaluated on a stand-alone basis, be a Competing Organization; (iii) Executive’s
affiliation with the Competing Organization does not involve any Competing
Products; (iv) Executive provides Company a written description of Executive’s
anticipated activities on behalf of the Competing Organization which includes,
without limitation, an assurance satisfactory to Company that Executive’s
affiliation with the Competing Organization does not constitute a Prohibited
Capacity; and (v) Executive’s affiliation with the Competing Organization does
not constitute a competitive disadvantage to Company.

(2) Covenant Not to Solicit Customers or Active Prospects. Executive will not,
directly or indirectly, (i) provide, sell, or market; (ii) assist in the
provision, selling or marketing of; or (iii) attempt to provide, sell or market
any Competing Products to any of Company’s Customers or Active Prospects located
in the Restricted Geographic Area.

(3) Covenant Not to Interfere With Business Relationships. Executive will not,
within the Restricted Geographic Area, urge, induce or seek to induce any of
Company’s independent contractors, subcontractors, distributors, brokers,
consultants, sales representatives, customers, vendors, suppliers or any other
person or entity with whom Company has a business relationship at the time of
Executive’s separation from Company employment to terminate its or their
relationship with, or representation of, Company or to cancel, withdraw, reduce,
limit or in any manner modify any such person’s or entity’s business with, or
representation of, Company

(4) Covenant Not to Solicit Company Employees. Executive will not employ,
solicit for employment, or advise any other person or entity to employ or
solicit for employment, any individual employed by Company at the time of
Executive’s separation from Company employment, or otherwise directly or
indirectly induce or entice any such employee to leave his/her employment with
Company.

(5) Covenant Not to Disparage Company. Executive will not make or publish any
disparaging or derogatory statements about Company; about Company’s products,
processes, or services; or about Company’s past, present and future officers,
directors, employees, attorneys and agents. Disparaging or derogatory statements
include, but are not limited to, negative statements regarding Company’s
business or other practices; provided, however, nothing herein shall prohibit
Executive from providing any information as may be compelled by law or legal
process.

 

-6-



--------------------------------------------------------------------------------

8. Reasonableness of Terms. Executive acknowledges and agrees that the
restrictive covenants contained in this Agreement restrict Executive from
engaging in activities for a competitive purpose and are reasonably necessary to
protect Company’s legitimate interests in Confidential Information, Inventions,
and goodwill. Additionally, Executive acknowledges and agrees that the
restrictive covenants are reasonable in all respects, including, but not limited
to, temporal duration, scope of prohibited activities and geographic area.
Executive further acknowledges and agrees that the restrictive covenants set
forth in this Agreement will not pose unreasonable hardship on Executive and
that Executive will have a reasonable opportunity to earn an equivalent
livelihood without violating any provision of this Agreement.

9. Severability, Modification of Restrictions. The covenants and restrictions in
this Agreement are separate and divisible, and to the extent any clause, portion
or section of this Agreement is determined to be unenforceable or invalid for
any reason, Company and Executive acknowledge and agree that such
unenforceability or invalidity shall not affect the enforceability or validity
of the remainder of the Agreement. If any particular covenant, provision or
clause of this Agreement is determined to be unreasonable or unenforceable for
any reason, including, without limitation, temporal duration, scope of
prohibited activity, and/or scope of geographic area, Company and Executive
acknowledge and agree that such covenant, provision or clause shall
automatically be deemed reformed to have the closest effect permitted by
applicable law to the original form and shall be given effect and enforced as so
reformed to whatever extent would be reasonable and enforceable under applicable
law. The parties agree that any court interpreting the provisions of this
Agreement shall have the authority, if necessary, to reform any such provision
to make it enforceable under applicable law.

10. Remedies. Executive acknowledges that a breach or threatened breach by
Executive of this Agreement will give rise to irreparable injury to Company and
that money damages will not be adequate relief for such injury. Accordingly,
Executive agrees that Company shall be entitled to obtain injunctive relief,
including, but not limited to, temporary restraining orders, preliminary
injunctions and/or permanent injunctions, without having to post any bond or
other security, to restrain or prohibit such breach or threatened breach, in
addition to any other legal remedies which may be available. In addition to all
other relief to which it shall be entitled, Company shall be entitled to
continue to enforce this Agreement and recover from Executive all litigation
costs and attorneys’ fees incurred by Company in any action or proceeding
relating to this Agreement in which Company prevails in any respect, including,
but not limited to, any action or proceeding in which Company seeks enforcement
of this Agreement or seeks relief from Executive’s violation of this Agreement.

11. Survival of Obligations. Executive acknowledges and agrees that Executive’s
obligations under this Agreement, including, without limitation, Executive’s
non-disclosure and non-competition obligations, shall survive the termination of
Executive’s employment with Company, whether such termination is with or without
cause and whether it is voluntary or involuntary. Executive acknowledges and
agrees that nothing in this Agreement alters the at-will nature of Executive’s
employment and that either Company or Executive may terminate the

 

-7-



--------------------------------------------------------------------------------

employment relationship at any time, with or without cause or notice. Executive
further acknowledges and agrees that: (a) Executive’s non-disclosure,
non-disparagement, non-solicitation and non-competition covenants set forth in
Sections 2 and 7 of this Agreement shall be construed as independent covenants
and that no breach of any contractual or legal duty by Company shall be held
sufficient to excuse or terminate Executive’s obligations or to preclude Company
from obtaining injunctive relief or other remedies for Executive’s violation or
threatened violation of such covenants, and (b) the existence of any claim or
cause of action by Executive against Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to Company’s enforcement
of Executive’s obligations under Sections 2 and 7 of this Agreement.

12. Governing Law and Choice of Forum. This Agreement shall be construed and
enforced in accordance with the laws of the State of Indiana, notwithstanding
any state’s choice-of-law rules to the contrary. The parties agree that any
legal action relating to this Agreement shall be commenced and maintained
exclusively before the United States District Court for the Northern District of
Indiana if jurisdiction permits, or otherwise before any appropriate state court
located in Kosciusko County, Indiana. The parties hereby submit to the
jurisdiction of such courts and waive any right to challenge or otherwise object
to personal jurisdiction or venue, in any action commenced or maintained in such
courts. Language translations aside, the English version shall govern.

13. Enforcement. The parties agree that Zimmer, Inc., Zimmer US, Inc. and/or any
or each of their affiliates, parents, or direct or indirect subsidiaries
(including but not limited to Biomet, Inc. and its direct or indirect
subsidiaries), as well as any successor-in-interest to Zimmer, Inc., Zimmer US,
Inc. and/or to any of their direct or indirect subsidiaries, affiliates, or
parents are express and intended parties to and beneficiaries to this Agreement,
with full rights to enforce this Agreement independently or in conjunction with
each other.

14. Successors and Assigns. Company shall have the right to assign this
Agreement, and, accordingly, this Agreement shall inure to the benefit of, and
may be enforced by, any and all successors and assigns of Company, including
without limitation by asset assignment, stock sale, merger, consolidation or
other corporate reorganization, and shall be binding on Executive. The services
to be provided by Executive to Company are personal to Executive, and Executive
shall not have the right to assign Executive’s duties under this Agreement.

15. Modification. This Agreement may not be amended, supplemented, or modified
except by a written document signed by both Executive and a duly authorized
officer of Company.

16. No Waiver. The failure of Company to insist in any one or more instances
upon performance of any provision of this Agreement or to pursue its rights
hereunder shall not be construed as a waiver of any such provisions or the
relinquishment of any such rights.

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which when taken together will
constitute one and the same agreement.

 

-8-



--------------------------------------------------------------------------------

18. Entire Agreement. This Agreement, including Recitals, constitutes the entire
agreement of the parties with respect to the subjects specifically addressed
herein, and supersedes any prior agreements, understandings, or representations,
oral or written, on the subjects addressed herein.

Executive’s signature below indicates that Executive has read the entire
Agreement, understands what Executive is signing, and is signing the Agreement
voluntarily. Executive agrees that Company advised Executive to consult with an
attorney prior to signing the Agreement.

 

“EXECUTIVE”

/s/ Bryan C. Hanson

Bryan C. Hanson Date: December 18, 2017

 

“COMPANY” By:  

/s/ Bill P. Fisher

  Bill P. Fisher   Senior Vice President, Global Human Resources Date:  
December 18, 2017

 

-9-